Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/6/2020.   
Claims 1-15 are pending and are presented for examination.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification [0045] refers Fig. 2A.  It is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zonnevylle et al (TW 201250757 A, IDS.  US 20120305798 A1 is same.  Refer IDS on 4/22/2021 for TW office action), or alternatively Zonnevylle in view of Kienzle et al (US 20040105160 A1, IDS). 

As for claim 1, Zonnevylle discloses a semiconductor chip (Figs. 2-3) [0008-0012, 0020-0022, 0030-0031, 0065-0090], comprising:
a plurality of micro-electro-mechanical-system (MEMS) devices (element 10) [0065, 0079];
a plurality of voltage generators (element 4, Fig. 2), each of the voltage generators configured to generate a voltage used by a corresponding one or more of the MEMS devices [0084-0085]; and
wherein each of the MEMS devices is configured to generate an electric field to manipulate an electron beamlet (element 122) of a plurality of electron beamlets in a multi-beam charged particle microscope (Fig. 1) [0009].  
Zonnevylle discloses a plurality of vias (element 51), each of the voltage generators (4) configured to provide the voltage to the one or more MEMS devices through one or more of the vias (51) (Figs. 2-5) [0084-0085] (“which is provided with via's 51 for connecting each of the electrode 7 to the electronic control circuit 4”), but failed to expressly describe said vias (51) being electrical connections.  
However, “via” is known in the art as electrical connection, such that “A via is an electrical connection between copper layers in a printed circuit board”.  
https://en.wikipedia.org/wiki/Via_(electronics)
Therefore, it would have been obvious the before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a plurality of electrical connections (by vias 51 on layer of insulating material 5), each of the voltage generators configured to provide the voltage to the one or more MEMS devices through one or more of the electrical connections (Figs. 2-5) [0084-0085], as claimed, for connecting each of the electrode to the electronic control circuit under the layer of insulating material.  
Alternatively, Kienzle discloses (Figs. 3-4, 8 and 11) [0050]-f005S1, [0063]-[0067}, [0076]-[0081]) that the required voltage of the electrode 13 (Figs. 3, 8) [0051] is provided by the drive circuit 159 of the chip substrate 155 (such as the exemplary driver arrangement 181) of one or more MEMS devices (SEM) [0006].  Therefore, it would have been obvious the before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a plurality of electrical connections, each of the voltage generators configured, to provide voltage to the one or more MEMS devices through one or more of the electrical connections, as claimed. 
   
As for claim 2, Zonnevylle as modified discloses the semiconductor chip of claim 1, wherein the charged particle microscope includes one of a scanning electron microscope (SEM) (Fig. 1) [0065, 0084-0085], a scanning ion microscope, a transmission electron microscope (TEM), or a scanning proton microscope.
As for claim 3, Zonnevylle as modified discloses the semiconductor chip of claim 1, wherein each of the MEMS devices is a micro lens [0065], a micro deflector [0084-0085], or a stigmator.  
	As for claims 4-5, Zonnevylle as modified discloses the semiconductor chip of claim 1, except expressly describing “a number of the MEMS devices is the same or greater than a number of the voltage generators; and a number of the MEMS devices is smaller than a number of the voltage generators”.   However, according to Fig. 2, number of voltage generators (4) is irregular with respect to number of MEMS devices (at each of 10) which is uniformly arranged.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure with a number of MEMS devices different for different subsets, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	
As for claim 6, Zonnevylle as modified discloses the semiconductor chip of claim 1, wherein each of the electrical connections (element 14) includes a plurality of wires (element 51) (Fig. 5). 

As for claims 7-8, Zonnevylle as modified discloses the semiconductor chip of claim 1, wherein the MEMS devices are arranged into a plurality of subsets (consider at each set 10 in Figs. 2-3), except expressly describing “the voltage generators include one voltage generator for each subset, and the one voltage generator is configured to generate a voltage for each of the MEMS devices in the respective subset”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the voltage generator (4, Fig. 2) separates for each subset, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the one voltage generator is configured to provide the voltage to each of the MEMS devices in the respective subset through a separate one of the electrical connections.

As for claim 9, Zonnevylle as modified discloses the semiconductor chip of claim 7, wherein each of the MEMS devices (at each of 10) in the respective subset is a micro lens (11) having a single electrostatic element (17) [0019] to which the voltage is applied.
As for claim 10, Zonnevylle as modified discloses the semiconductor chip of claim 7, wherein a number of MEMS devices in each subset is shown appeared the same (Fig. 3).
As for claim 11, Zonnevylle as modified discloses the semiconductor chip of claim 7, except wherein a number of MEMS devices is different for different subsets.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure with a number of MEMS devices different for different subsets, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	As for claim 12, Zonnevylle as modified discloses the semiconductor chip of claim 7, except expressly showing wherein the one voltage generator is located at a center of the MEMS devices in the respective subset.  However, Figs. 2-3 show it spares one of voltage generator (4) is located at a center (see hole 2) of the MEMS devices in the respective subset.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the one voltage generator located at a center of the MEMS devices in the respective subset, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claim 13, Zonnevylle as modified discloses the semiconductor chip of claim 1, wherein the MEMS devices are arranged into a plurality of subsets (consider 10 in Figs. 2-3), the voltage generators (4) include one voltage generator for each subset (consider one at each subset 10).  Zonnevylle does not expressly describe the one voltage generator is configured to generate multiple voltages for each of the MEMS devices in the respective subset.  However, Zonnevylle discloses multiple electrodes (7, Figs. 2-3) and the voltage is individual adjustable for each electrode [0013].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure as claimed. 

As for claim 14, Zonnevylle as modified discloses the semiconductor chip of claim 13, wherein the one voltage generator is configured to provide the multiple voltages to each of the MEMS devices in the respective subset through multiple, separate ones of the electrical connections (see claim 13 above with Figs. 2-3) [0013].

As for claim 15, Zonnevylle as modified discloses the semiconductor chip of claim 13, wherein each of the MEMS devices in the respective subset is a micro deflector [0084-0085] or a stigmator having multiple electrostatic elements (17) to which the multiple voltages are respectively applied [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834